Case: 19-60686      Document: 00515482568         Page: 1    Date Filed: 07/09/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-60686                             July 9, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROGER RICHARD ROSSI,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:18-CR-71-1


Before KING, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Roger Richard Rossi appeals the 322-month sentence imposed following
his guilty plea conviction for possession with intent to distribute 50 grams or
more of methamphetamine and possession of a firearm in furtherance of a drug
trafficking crime.       He raises arguments related to the district court’s
calculation of his guidelines range. The Government moves to dismiss or,




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60686    Document: 00515482568    Page: 2   Date Filed: 07/09/2020


                                No. 19-60686

alternatively, for summary affirmance based on the appeal waiver in Rossi’s
plea agreement.
      This court reviews the enforceability of an appeal waiver de novo. United
States v. Winchel, 896 F.3d 387, 388 (5th Cir. 2018). The record reflects that
Rossi’s appeal waiver was knowing and voluntary.         See United States v.
McKinney, 406 F.3d 744, 746 n.2 (5th Cir. 2005). In addition, the language of
the appeal waiver applies to Rossi’s appellate arguments. See United States v.
Bond, 414 F.3d 542, 544 (5th Cir. 2005).
      Accordingly, the Government’s motion to dismiss the appeal is
GRANTED, and its alternative motion for summary affirmance is DENIED.
      APPEAL DISMISSED.




                                      2